Citation Nr: 0506614	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-02 164	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1966 to January 1968.

2.  In a statement dated July 29, 2003, and received at the 
RO on July 30, 2003, prior to the promulgation of a decision 
by the Board in this appeal, the veteran notified the RO that 
he was willing to drop and withdraw any pending claim and/or 
appeal if he was granted a total disability rating due to 
individual unemployability (TDIU), or if he was able to 
maintain his 100 percent schedular disability rating, or if 
he was granted a 100 permanent disability rating.

3.  In a November 26, 2003 a rating action, the RO awarded 
the veteran a TDIU; the veteran was notified by letter of 
December 12, 2003. 

4.  The Board construes the July 29, 2003 statement as the 
veteran's request to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In a statement 
dated July 29, 2003, and received at the RO on July 30, 2003, 
prior to the promulgation of a decision by the Board in this 
appeal, the veteran notified the RO that he was willing to 
drop and withdraw any pending claim and/or appeal if he was 
granted a TDIU, or if he was able to maintain his 100 percent 
schedular rating or was otherwise granted a 100 percent 
permanent disability rating.  In a November 26, 2003 rating 
action, the RO awarded the veteran a TDIU; the veteran was 
notified by letter of December 12, 2003.  

Under these circumstances, the Board construes the July 29, 
2003 statement as the veteran's request to withdraw his 
appeal.  The veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it must be 
dismissed.

The Board notes that issues involving the schedular rating 
for prostate cancer, status post radical perineal 
prostatectomy and special monthly compensation were 
considered in an April 2004 rating action.  A notice of 
disagreement was timely filed in May 2004 and a statement of 
the case was issued in July 2004; however, a substantive 
appeal has not been received from the veteran.  As these 
issues have not been certified for appeal to the Board and 
are not presently in appellate status, the Board consider the 
appeal limited ot the issue on the title page.  


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


